MEMORANDUM **
Dallas R. Hall, appeals pro se from the decision of the United States Tax Court denying his request for administrative costs pursuant to 26 U.S.C. § 7430. We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review the tax court’s decision to deny administrative costs for abuse of discretion. In re Yochum, 89 F.3d 661, 670 (9th Cir.1996). We affirm.
The tax court did not abuse its discretion in determining that Hall was not a prevailing party for purposes of 26 U.S.C. § 7430 because the position of the Internal Revenue Service (“IRS”) was substantially justified. Despite Hall’s contentions, the IRS’ position was substantially justified as Hall failed to provide the IRS with evidence to substantiate his claimed deductions. See In re Yochum, 89 F.3d at 671-72 (holding that even if the taxpayer ultimately prevails, the IRS’s position is substantially justified until the taxpayer has furnished substantiation for his claimed deductions).
Hall’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.